DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 18, 2022.  As directed by the amendment: claim(s) 1-3 and 6-13 have been amended, claim(s) 5 have been cancelled, and no claim(s) have been added. Thus, claims 1-4 and 6-16 are currently pending in the application.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. The applicant argues that one of ordinary skill in the art would not be motivated to combine the prior art Neev with the device as disclosed by Mordaunt. The examiner respectfully disagrees. The examiner would first like to note that the prior art Mordaunt is for the use of laser assisted cataract surgery and the prior art Neev can also be utilized for cataract surgery as detailed in ([0190]; [0227]). Furthermore, the melting the collagen in the tissue rather than photoablation or photo-disruption of the tissue. The examiner would like to note that as disclosed in the rejection below, Mordaunt discloses all of the parameters required for the melting of the collagen outside of the pulse width. It discloses, the appropriate wavelength, energy density and spot size. Therefore, utilizing the pulse width that is known in cataract surgery would create the same inherent effect of melting the collagen within the anterior lens of the eye. 
Furthermore, the applicant has noted in both the remarks dated 1/18/22 and in the instant specification [0133] that the pulses have full width at half maximum of about 1 microsecond to 20 milliseconds. So, the applicant admits that the pulse duration can be about 1 microsecond. The prior art Neev does discloses that the pulse duration can be from about 1 microsecond which can include some threshold above and below 1 microsecond. Therefore, the claimed limitations are still met for the newly amended claim stating that the “pulses have a full width at half maximum of greater than 1 microsecond…” 
The examiner has noted and reiterated in this response that overlapping ranges allows this to meet the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly 
The examiner is not convinced and therefore has maintained the use of the prior art. However, a new rejection is presented below in order to address the newly amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitations “a treatment laser outputting a pulsed treatment laser beam…,” “the two-dimensional scanner having a programmed scan profile…” As written, the claim is written as a product and process of using in the same claim, which renders the claim indefinite because it is directed to the actions of the processor but not directed to the system itself. Please refer to MPEP 2173.05(p). The examiner instead suggests the applicant use the language “a treatment laser configured to…” or the “the two-dimensional scanner configured to…”
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt (US 2015/0245947 A1) in view of Lin (5,520,679) and Neev (US 2015/0157505 A1).
Regarding claim 1, Mordaunt discloses a device for creating an opening in the anterior lens capsule of the eye, the device comprising: a treatment laser outputting a pulsed treatment laser beam (e.g. [0073], [0108] in some variations pulsed lasers may be use instead of continuous wave lasers); and a two-dimensional scanner on which the treatment laser beam is incident, the two dimensional scanner having a programmed scan profile for a predetermined treatment pattern in which the treatment laser beam is scanned to form a closed curve at the anterior lens capsule (e.g. Fig 19:1940 [0082]-[0083]); wherein the treatment laser beam has a peak wavelength in the range of 450 nm to 840 nm (e.g. [0045]; [0071]; 577 nm) and a spot size at the anterior lens capsule of less than or equal to 200 microns (e.g. [0079]) and a pulse energy density at the anterior lens capsule of greater than or equal 1 Joule per centimeter squared and less than or equal to 400 Joules per centimeter squared (e.g. [0075] 80 Joules per centimeter squared). Mordaunt is silent regarding the two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve and the treatment laser beam comprises pulses having a full width at half maximum of greater than or equal to 1 microsecond and less than or equal to 20 milliseconds. 
However, Lin discloses an ophthalmic surgery method two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve (e.g. Fig 6B-D col 12 lines 5-25 and 52-67 and col 13 lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mordaunt to incorporate the teachings of Lin to have two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve for the purpose of having a smooth transition of the ablation zones (e.g. Lin col 12 lines 14-17).
Furthermore, Neev discloses a device and method for ophthalmic surgery and ophthalmic applications for modifying and removing tissue from ophthalmic targets (e.g. abstract; [0069]-[0070]) wherein the treatment laser beam comprises pulses having a full width at half maximum of greater than or equal to 1 microsecond and less than or equal to 20 milliseconds (e.g. [0259] pulse duration from about 1 microsecond).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mordaunt to incorporate the teachings of Neev wherein the treatment laser beam comprises pulses having a full width at half 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Please refer to MPEP 2144.05.
Regarding claim 2, Modified Mordaunt discloses wherein the pulses have a full width at half maximum of greater than 1 microsecond and less than or equal to 500 microseconds (e.g. Neev [0259] pulse duration from about 1 microsecond) and an energy density at the anterior lens capsule of greater than or equal to 1 Joule per centimeter squared and less than or equal to 100 Joules per centimeter squared (e.g. Mordaunt: [0075] 80 Joules per centimeter squared).
Regarding claim 3, Modified Mordaunt discloses wherein the pulses have a full width at half maximum of greater than 1 microsecond and less than or equal to 200 microseconds (e.g. Neev [0259] pulse duration of 1 microsecond).
Regarding claim 4, Modified Mordaunt discloses wherein the pulses have an energy density at the anterior lens capsule of greater than or equal to 1 Joule per Mordaunt: [0075] 80 Joules per centimeter squared).
Regarding claim 6, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 530 nm to 650 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 7, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 500 nm to 710 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 8, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 450 nm to 630 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 9, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 550 nm to 680 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 10, Modified Mordaunt discloses wherein the biocompatible dye is or comprises Light Green dye and the treatment laser beam wavelength is in the range of 550 nm to 700 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 11, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 550 nm to 650 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 12, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 500 nm to 760 nm (e.g. Mordaunt 
Regarding claim 13, Modified Mordaunt discloses wherein the treatment laser beam wavelength is in the range of 650 nm to 840 nm (e.g. Mordaunt [0071]).
Regarding claim 14, Modified Mordaunt discloses comprising a visualization laser outputting a visualization laser beam incident on the two dimensional scanner (e.g. [0016]-[0017]); wherein the two dimensional scanner has a programmed scan profile for a predetermined treatment visualization pattern in which the visualization laser beam is scanned to for the predetermined visualization pattern at the anterior lens capsule (e.g. [0082]; [0086]), and wherein the visualization pattern size and geometry differs from the treatment pattern and at least a portion of the visualization pattern overlies and indicates the location of desired boundaries of the opening to be created in the anterior lens capsule (e.g. [0012]; [0054]), the desired boundaries of the opening differing in location from and having a larger diameter than the closed curve of the treatment pattern (e.g. [0012]; [0054]; [0061]).
Regarding claim 15, Modified Mordaunt discloses comprising a first lens positioned before the two-dimensional scanner along the optical path of the treatment laser beam (e.g. Fig 19:1930 [0082]); and a second lens positioned after the two-dimensional scanner along the optical path of the treatment laser beam (e.g. Fig 19:1950 [0082]); wherein the first lens focuses the treatment laser beam to a first waist between the two dimensional scanner and the second lens (e.g. Fig 19:1930 [0082]); wherein the second lens focuses the treatment laser beam to a second waist at the anterior lens capsule and the treatment laser beam expands from its second waist to be defocused on the retina of the eye (e.g. Fig 19:1950 [0082]); and wherein the second lens focuses the treatment pattern to a waist between the second lens and the eye, and .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt in view of Lin and Neev as applied to claim 1 above, and further in view of Zacharias (US 2008/0015553).
Regarding claim 16, Modified Mordaunt discloses wherein at least a portion of the virtual visualization pattern indicates desired boundaries of the opening to be created in the anterior lens capsule and thereby facilitates aligning the treatment pattern on the anterior lens capsule, the desired boundaries of the opening differing in location from the closed curve of the treatment pattern (e.g. [0012]; [0054]; [0061]; [0082]; [0086]). Modified Mordaunt is silent regarding comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to which the treatment beam is directed.
However, Zacharias discloses a steering laser treatment system comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to which the treatment beam is directed (e.g. Fig 11:850 [0071]; [0113]; [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Mordaunt to incorporate the teachings of Zacharias comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792